      Case 2020CV001986     Document 4   Filed 03-11-2020    Page 1 of 16
                                                                            FILED
                                                                            03-11-2020
                                                                            John Barrett
                                                                            Cterk of GirCuit Court
STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COUNTY                           2020C Vo0'i 986
                                                                            Honflrabte Paui R Van
                                                                            GrEinsven-49
NAJJAR H. ABDULLAH, JR.,                        Case No.: 2020CV            Elranch 09
7811 N 78th Street,                             Case Code 30106
Milwaukee, WI 53223,
                        Plaintiff,                 SUMMONS
UNITEDHEALTHCARE
INSURANCE COMPANY,
a foreign insurance corporation
c/o Registered Agent,
CT Corporation System,
8020 Excelsior Drive, Suite 200,
Madison, WI 53717,

            Involuntary Plaintiff,
vs.
INSPIRE BRANDS, INC.,
dba Buffalo Wild Wings®,
3 Glenlake Parkway, NE,
Atlanta, GA 30328,
ABC INSURANCE CO.,
the fictitious name for unknown
insurance company for Buffalo Wild
Wings(g,
MERESS & ASSOCIATES LLC,
c/o Registered Agent David Nigbor,
5531 Peters Drive,
West Bend, WI 53095,
And

DEF INSURANCE CO.,
the fictitious name for unknown
insurance company for Meress,

                     Defendants.


STATE OF WISCONSIN  )
                    ) ss.
COUNTY OF MILWAUKEE )

         THE STATE OF WISCONSIN, To each person named above as a Defendant:



                                                                                 [1/16]
                                                                   EXHIBIT A
        Case 2:20-cv-00612-LA Filed 04/15/20 Page 1 of 16 Document 1-1
   Case 2020CV001986      Document 4        Filed 03-11-2020       Page 2 of 16




       You are hereby notified that the Plaintiff named above has filed a lawsuit or other

legal action against you. The complaint, which is attached, states the nature and basis of the

legal action.

       Within 45 days of receiving this summons, you must respond with a written answer,

as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint. The court

may reject or disregard an answer that does not follow the requirements of the statutes. The

answer must be sent or delivered to the court, whose address is Milwaukee County Circuit

Court, 901 North 9th Street, Milwaukee, WI 53233, and to Attorney Mark L. Thomsen,

PlaintifPs attorney, whose address is 219 North Milwaukee Street, Suite 520, Milwaukee,

WI 53202. You may have an attorney help or represent you.

       If you do not provide a proper answer within 45 days, the court may grant judgment

against you for the award of money or other legal action requested in the complaint, and you

may lose your right to object to anything that is or may be incorrect in the complaint. A

judgment may be enforced as provided by law. A judgment awarding money may become a

lien against any real estate you own now or in the future, and may also be enforced by

garnishment or seizure of property.




                                                                                      [2 / 161

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 2 of 16 Document 1-1
Case 2020CV001986   Document 4        Filed 03-11-2020      Page 3 of 16




         Issued in Milwaukee, Wisconsin, on this l lth day of March, 2020.


                                            Electronically signed by
                                            Mark L. Thomsen
                                            MARK L. THOMSEN (SBN 1018839)

                                            Electronically signed by
                                            William F. Sulton
                                            WILLIAM F. SULTON (SBN 1070600)

                                           GINGRAs, THOMSEN & WACHS LLP
                                           Suite 520
                                           219 N Milwaukee Street
                                           Milwaukee, WI 53202
                                           414-778-0700
                                           mthomsen@gtwlawyers.com
                                           wsulton@gtwlawyers.com

                                           Attorneys for Plaintiff Najjar Abdullah




                                                                              [3 / 16]

  Case 2:20-cv-00612-LA Filed 04/15/20 Page 3 of 16 Document 1-1
      Case 2020CV001986      Document 4   Filed 03-11-2020     Page 4 of 16
                                                                              FILED
                                                                              03-11-2Q20
                                                                              Jo9in Sarrett
                                                                              Clerk of Circuit Courfi
STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COUNTY                             2020CV001 986
                                                                              Honorable Paul R Van
                                                                              Grainsven-49
NAJJAR H. ABDULLAH, JR.,                        Case No.: 2019CV              i3ranoh 49
7811 N 78th Street,                             Case Code 30106
Milwaukee, WI 53223,

                        Plaintiff,                COMPLAINT
UNITEDHEALTHCARE
INSURANCE COMPAN,
a foreign insurance corporation
c/o Registered Agent,
CT Corporation System,
8020 Excelsior Drive, Suite 200,
Madison, WI 53717,
            Involuntary Plaintiff,
vs.
INSPIRE BRANDS, INC.,
dba Buffalo Wild Wings®,
3 Glenlake Parkway, NE,
Atlanta, GA 30328,

ABC INSURANCE CO.,
the fictitious name for unknown
insurance company for Buffalo Wild
Wings®,

MERESS & ASSOCIATES LLC,
c/o Registered Agent David Nigbor,
5531 Peters Drive,
West Bend, WI 53095,
And

DEF INSURANCE CO.,
the fictitious name for unknown
insurance company for Meress,

                     Defendants.


         NOW COMES Plaintiff Najjar H. Abdullah, Jr., by his attorneys, the law firm of

GrNGRAs, THOMSEN & WACHS LLP, by Attorneys Mark L. Thomsen and William F. Sulton,




                                                                                   [4 / 16]

        Case 2:20-cv-00612-LA Filed 04/15/20 Page 4 of 16 Document 1-1
   Case 2020CV001986        Document 4         Filed 03-11-2020       Page 5 of 16




and files this complaint against Defendants Inspire Brands, Inc. (dba Buffalo Wild Wings®),

Meress & Associates LLC, ABC Insurance Company and DEF Insurance Company.

                                          Introduction

       l.      Inspire Brands, Inc., owns and operates the popular restaurant Buffalo Wild

Wings® in Glendale, Wisconsin. The restaurant has a statutory obligation not to employ

persons who lack a license or permit as private security. Despite this statutory obligation, the

restaurant employed Grant M. Nelson ("Nelson"), who, on information and belief, has no

such license or permit to work as private security and permitted Nelson, a white man, to

carry a concealed dangerous weapon, pepper spray. Nelson lost his temper and assaulted and

battered Najjar Abdullah, an African-American prospective patron. After the unlawful

assaults and batteries, the restaurant ratified the unlawful misconduct and allowed a false

narrative resulting in Mr. Abdullah being arrested, handcuffed, put in the back of a squad car,

driven to the police station, photographed, fingerprinted, and initially cited by local

authorities. The. citation was dismissed on January 20, 2020.

                                             Parties

       2.      Plaintiff Najjar H. Abdullah, Jr. ("Abdullah") is an African-American man

who resides and is domiciled in Milwaukee County, Wisconsin.

       3.      That at the present time, the involuntary plaintiff, UnitedHealthcare Insurance

Company (hereinafter "UnitedHealthcare"), is a foreign insurance corporation, duly licensed

to do business in the State of Wisconsin, with offices of its Registered Agent, CT

Corporation System, located at 8020 Excelsior Drive, Suite 200, Madison, WI 53717; that

UnitedHealthcare has paid medical and related bills on behalf of the plaintiff, Najjar

Abdullah, as a result of injuries he sustained in the incident that is the subject of this lawsuit;


                                                                                           [5 / 16]

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 5 of 16 Document 1-1
   Case 2020CVOo1986      Document 4         Filed 03-11-2020      Page 6 of 16




that UnitedHealthcare has no legal right to subrogation or reimbursement despite its payment

of benefits, but by reason of such payments, UnitedHealthcare is a proper party herein

pursuant to Wis. Stat § 803.03.

       4.     Defendant Inspire Brands, Inc. owns and operates the Buffalo Wild Wings®

restaurant at issue in Milwaukee County, Wisconsin. Inspire Brands is a holding company

and the owner and franchisor of Buffalo Wild Wings®. Inspire Brands' principal office is

located at Three Glenlake Parkway, NE, Atlanta, GA 30328. Inspire Brands' registered

agent is Corporation Service Company, whose address is 40 Technology Parkway, South,

Suite 300, Norcross, GA 30092.

       5.     Defendant Meress & Associates ("Meress") is a private security agency that

contracts with businesses, like Buffalo Wild Wings®, to provide armed security. Meress'

principal office is located at 5531 Peters Drive, West Bend, WI 53095. Meress' registered

agent is David Nigbor, whose registered address is 5531 Peters Drive, West Bend, WI 53095.

       6.     That at the present time, the defendant, ABC Insurance Company is the

fictitious name for unknown insurance company, the identity and location of which is

unknown, that is engaged in the business of writing and selling liability insurance; that upon

information and belief prior to the date of this incident, September 7, 2018, ABC Insurance

Company issued a policy or policies of liability insurance to the defendant, Buffalo Wild

Wings®, their agents, servants and/or employees, for claims such as those hereafter set forth;

that said policy or policies of insurance were in full force and effect at the time of the

incident described below; that in said contract(s) of insurance, ABC Insurance Company

reserved the right to settle or adjust any claims arising hereunder and to defend any lawsuits

instituted by virtue of any such claims and have a direct interest in this litigation; that ABC


                                                                                       [6 / 16]

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 6 of 16 Document 1-1
   Case 2020CV001986       Document 4        Filed 03-11-2020       Page 7 of 16




Insurance Company is a proper defendant herein and is directly liable to the plaintiff for all

of the plaintiff's injuries and damages as set forth herein; that pursuant to Wis. Stat. §

807.12, ABC Insurance Company is being inserted in place of the real and proper insurance

company defendant, which as soon as its identity is ascertained will be substituted in place of

ABC Insurer.

       7.      That at the present time, the defendant, DEF Insurance Company is the

fictitious name for unknown insurance company, the identity and location of which is

unknown, that is engaged in the business of writing and selling liability insurance; that upon

information and belief prior to the date of this incident, September 7, 2018, DEF Insurance

Company issued a policy or policies of liability insurance to the defendant, Meress, their

agents, servants and/or employees, for claims such as those hereafter set forth; that said

policy or policies of insurance were in full force and effect at the time of the incident

described below; that in said contract(s) of insurance, DEF Insurance Company reserved the

right to settle or adjust any claims arising hereunder and to defend any lawsuits instituted by

virtue of any such claims and have a direct interest in this litigation; that DEF Insurance

Company is a proper defendant herein and is directly liable to the plaintiff for all of the

plaintifPs injuries and damages as set forth herein; that pursuant to Wis. Stat. § 807.12, DEF

Insurance Company is being inserted in place . of the real and proper insurance company

defendant, which as soon as its identity is ascertained will be substituted in place of DEF

Insurer.

                                            Facts

       8.      On September 7, 2018, at around 9:00pm, Abdullah, an African-American

man, picked up his 15-year-old daughter from a high school football game.            Abdullah


                                                                                       [7 / 16]

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 7 of 16 Document 1-1
   Case 2020CV001986       Document 4         Filed 03-11-2020    Page 8 of 16




decided to go to Buffalo Wild Wings® located at 590 West Northshore Drive in the City of

Glendale, Wisconsin, to pick up dinner.

       9.     When Abdullah, who was forty-four years old, and his daughters, entered the

restaurant, Nelson, a white armed security guard, angrily and unprovoked, stated that patrons

needed to be twenty-one years of age to enter. Abdullah's 15-year-old daughter left the

restaurant as instructed despite being with her father.

       10.    Abdullah told the angry, armed Nelson that he wanted to place a to-go order

and walked to the front desk. Justin J. Weber ("Weber"), who is also a white male, was the

store manager and was standing behind the desk. Abdullah politely asked Weber if he was

the manager of the restaurant. Weber confirmed that he was. Abdullah asked to speak with

Weber. Weber agreed.

       11.      As Abdullah and Weber began to talk, Nelson intervened and angrily stated

that the manager was staying in the restaurant. Nelson unlawfully pushed Abdullah in the

chest and said for Abdullah to step out. Weber failed to intervene or control Nelson. When

Abdullah tried to explain that he only wanted to speak with Weber, Nelson again unlawfully

pushed Abdullah backwards and then unlawfully pepper sprayed Abdullah in the eyes, face,

neck and head causing immense pain and injury. While Nelson was pepper spraying

Abdullah, Nelson called Abdullah a smart mouth motherfucker. Nelson then walked up to

Abdullah's daughter and threatened to spray her.




                                                                                     [8 / 16]

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 8 of 16 Document 1-1
   Case 2020CV001986      Document 4        Filed 03-11-2020      Page 9 of 16




       12.    Nelson called the police and falsely told them that Abdullah had been

disorderly. Weber ratified Nelson's false statements. As a result of their false statements,

Abdullah was arrested, handcuffed, put in the back of a squad car, driven to the police

station, photographed, fingerprinted, and issued a citation for disorderly conduct. The City

of Glendale Municipal Court dismissed the citation on January 20, 2020.




                                                                                    [9 / 16]

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 9 of 16 Document 1-1
       Case 2020CV001986       Document 4       Filed 03-11-2020      Page 10 of 16




     STATE OF WISCONSIN                     CIRCUIT COURT              MILWAUKEE COUNTY


     CITY OF GLENDALE,
~
                           Plaintiff,

             V.                                                          Case No. 808114K55D

    NAJJAR H. ABDULLAH, JR.,

                           Defendant.

                                               Wi1 '



             IT IS HEREBY ORDERED that the above-captioned citation is DISMISSED.


                   Dated is ~~ day of January, 2020.


                               1~.
                   The Honorable Chri` o er R. Lipscomb
                   Municipal Judge


             13.   Wis. Stat. § 440.26(8) makes it a crime for any person to act as a private

    security person without a license or permit. Wis. Stat. § 440.26(8) also makes it a crime for

    any person to employ a private security person who lacks a license or permit.

             14.   At the time of the events giving rise to this lawsuit, September 7, 2018, on

    information and belief, Nelson did not have a license or permit to be an armed security

    guard.




                                                                                        [10 / 16]

         Case 2:20-cv-00612-LA Filed 04/15/20 Page 10 of 16 Document 1-1
   Case 2020CV001986      Document4         Filed 03-11-2020      Page 11 of 16




On belief, Nelson also lacked a license or permit to carry concealed any weapon.

       15.    Buffalo Wild Wings® and Meress knew or should have known that Nelson

was not properly trained or credentialed and did not have a license or permit to be an armed

security guard; and that Nelson lacked a license or permit to carry any concealed weapon.

       16.    Buffalo Wild Wings® and Meress also knew or should have known that prior

to this incident on June 4, 2018, Nelson was arrested for driving drunk, running a red light,

and disorderly conduct, and was convicted of driving drunk and running a red light on July

25, 2018.

                     FIRST CLAIM FOR RELIEFe NEGLIGENCE
                        AGAINST BUFFALO WILD WINGS®

       17.    Abdullah incorporates here all other paragraphs in this complaint.

       18.    At all times relevant to the claims in this complaint, Nelson was acting within

the scope of his employment or agency as an armed security guard for Buffalo Wild Wings®

and Meress.

       19.    Buffalo Wild Wings® acted negligently, including hiring Nelson or

contracting with Meress and allowing Nelson to act with their express or apparent authority

contrary to Wis. Stat. § 440.26(8), by employing Nelson as an armed security guard.

       20.    Buffalo Wild Wings® is liable for Nelson's assaults and batteries of Abdullah

because Nelson was, at all times relevant, acting within the scope of his employment with

Buffalo Wild Wings® or with its apparent authority.

       21.    Buffalo Wild Wings® is also liable for Nelson's assaults and batteries of

Abdullah because Weber further ratified Nelson's unlawful misconduct by accepting

Nelson's acts and treating those acts as authorized. Weber was aware of and present for




     Case 2:20-cv-00612-LA Filed 04/15/20 Page 11 of 16 Document 1-1
   Case 2020CV001986       Document 4         Filed 03-11-2020       Page 12 ofi 16




Nelson's unlawful misconduct. Weber had the power to stop Nelson's unlawful conduct yet

failed to do so. Weber also had the power and competency to ratify Nelson's unlawful

misconduct because Weber is the restaurant's manager. Weber's ratification of Nelson's

unlawful misconduct covers the entire unlawful acts by Nelson.

       22.    Buffalo Wild Wings® was also negligent in hiring and supervising Nelson

because, among others, on belief, he lacked proper training or a license or permit to act as a

private security person or was otherwise incompetent to serve as a security guard and carry

the pepper spray.

       23.    Buffalo Wild Wings®' negligence was a cause of Abdullah's physical pain

and suffering, emotional pain and suffering, inconvenience, mental anguish, and loss of

enjoyment of life.

             SECOND CLAIM FOR RELIEF: RACE DISCRIMINATION
                     AGAINST BUFFALO WILD WINGS®

       24.    Abdullah incorporates here all other paragraphs in this complaint.

       25.    42 U.SC. § 1981 provides that "[a]11 persons within the jurisdiction of the

United States shall have the same right ... to make and enforce contracts ... as is enjoyed

by white citizens."

       26.     § 1981 defines the term "make and enforce contracts" as "includ[ing] the

making, performance, modification, and termination of contracts, and the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship."

       27.     § 1981 thus prohibits restaurants from denying service to African-Americans.

       28.    Buffalo Wild Wings®, by Nelson and Weber, denied service to Abdullah, an

African-American, who was trying to purchase dinner for his family, because of his race; and



                                                                                      [12 / 16]

      Case 2:20-cv-00612-LA Filed 04/15/20 Page 12 of 16 Document 1-1
,      Case 2020CV001986       Document 4         Filed 03-11-2020       Page 13 of 16




    subjected Abdullah to physical assaults and batteries and public humiliation on account of

    his race, for simply trying to order a takeout of Buffalo Wild Wings®' products.

           29.    No similarly situated white customer would expect the hostile atmosphere, the

    insults, the assaults, the batteries and denial of service that Abdullah experienced.

           30.    As a direct result of Buffalo Wild Wings®' unlawful conduct, Abdullah

    suffered physical pain and suffering, emotional pain and suffering, inconvenience, mental

    anguish, and loss of enjoyment of life.

                           THIRD CAUSE OF ACTION: INJUNCTION
                             AGAINST BUFFALO WILD WINGS®

           31.    Abdullah incorporates here all other paragraphs in this complaint.

           32.    42 U.S.C. § 2000a provides that "[a]11 persons shall be entitled to the fiill and

    equal enjoyment of the goods, services, facilities, privileges, advantages, and

    accommodations of any place of public accommodation ... without discrimination or

    segregation on the ground of race, color, religion, or national origin."

           33.    Restaurants are included in § 2000a's definition of places of public

    accommodation.

           34.     § 2000a proscribes any and all efforts to deny African-American customers

    "the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and

    accommodation" of that place.

           35.    Abdullah was denied the full and equal enjoyment of the services offered by

    Buffalo Wild Wings® and was subjected to public humiliation and physical violence.

    Abdullah will likely be subjected to further humiliation and violence without court action.




                                                                                            [13 / 16]

          Case 2:20-cv-00612-LA Filed 04/15/20 Page 13 of 16 Document 1-1
    Case 2020CV001986       Document 4       Filed 03-11-2020      Page 14 of 16




       36.     There is a real and immediate threat that Abdullah, and other African-

American patrons, will be wronged again and a likelihood of substantial and immediate

irreparable injury, including physical violence, for simply entering the restaurant and

attempting to purchase food.

       37.     Abdullah hereby requests an injunction pursuant to § 2000a, enjoining Buffalo

Wild Wings® from denying service to Abdullah and other African-American customers.

                     FOURTH CLAIM FOR RELIEF: NEGLIGENCE
                               AGAINST MERESS

        38.    Abdullah incorporates here all other paragraphs in this complaint.

        39.    Meress was negligent, including by failing to properly train and credential

 Nelson and contrary to Wis. Stat. § 440.26(8) by employing Nelson as an armed security

 guard and contracting his services to Buffalo Wild Wings®.

        40.    Meress is liable for Nelson's assaults and batteries of Abdullah because

 Nelson was, at all times relevant, acting within the scope of his employment with Meress and

 Meress ratified such conduct.

        41.    Meress was negligent in hiring and supervising Nelson because, among others,

 on belief, he lacked a license or permit to act as a private security person or to carry

 concealed the pepper spray.

        42.    As a direct result of Meress' unlawful and negligent conduct, Abdullah

 suffered physical pain and suffering, emotional pain and suffering, inconvenience, mental

 anguish, and loss of enjoyment of life.

                  FIFTH CLAIM FOR RELIEF: PUNITIVE DAMAGES
                        AGAINST BUFFALO WILD WINGS®

        43.    Abdullah incorporates here all other paragraphs in this complaint.


                                                                                    [14 / 16]

       Case 2:20-cv-00612-LA Filed 04/15/20 Page 14 of 16 Document 1-1
.      Case 2020CV001986        Document 4        Filed 03-11-2020      Page 15 of 16




           44.     Abdullah was subjected to race discrimination as alleged herein.

           45.     The race discrimination visited upon Abdullah by Buffalo Wild Wings®'

    agents, employees and representatives was in reckless disregard or callous indifference of

    Abdullah's federally guaranteed rights subjecting Buffalo Wild Wings® to punitive

    damages.

                                        RELIEF REQUESTED

           WHEREFORE, Abdullah demands judgment, jointly and severally, as follows:

           a.      For compensatory damages on behalf of Abdullah, in an amount to be

    determined at a trial of this matter;

           b.      For all costs, disbursements and actual attorneys' fees, including pursuant to

    42 U.S.C. § 1988, and all interest due and owing;

           C.      For an injunction prohibiting Buffalo Wild Wings® from denying service to

    Abdullah and African-American customers.

           d.      For a declaration that UnitedHealthCare has no legal right to subrogation or

    reimbursement;

           e.      For a dismissal of any and all subrogation or reimbursement claims in this

    matter; and

           f.      For punitive damages against Buffalo Wild Wings® on behalf of Abdullah, in

    an amount to be determined at trial of this matter;

           g.      For such other further relief as the Court deems just and equitable.




                                                                                          [15 / 16]

          Case 2:20-cv-00612-LA Filed 04/15/20 Page 15 of 16 Document 1-1
.      Case 2020CV001986      Document4            Filed 03-11-2020      Page 16 of 16




           Dated at the law office of GINGRAs, THOMSEN & WACHS LLP in Milwaukee,

    Wisconsin, on this 1 lth day of March, 2020.


                                                         Electronically signed by
                                                         Mark L. Thomsen
                                                         MARK L. THOMSEN (SBN 10 18 83 9)

                                                         Electronically signed by
                                                         William F. Sulton
                                                         WILLIAM F. SULTON (SBN 1070600)

                                                         GINGRAS, THOMSEN & WACHS LLP
                                                         Suite 520
                                                         219 N Milwaukee Street
                                                         Milwaukee, WI 53202
                                                         414-778-0700
                                                         mthomsen@gtwlawyers.com
                                                         wsulton@gtwlawyers.com

                                                         Attorneys for PZaintiffNajjar Abdullah




                                                                                          [16 / 16]

         Case 2:20-cv-00612-LA Filed 04/15/20 Page 16 of 16 Document 1-1
